Thompson Coburn LLP Attorneys at Law One US Bank Plaza St. Louis, Missouri 63101 314-552-6000 FAX 314-552-7000 www.thompsoncoburn.com January 25, 2013 MainGate Trust 6075 Poplar Avenue Suite 402 Memphis, TN38119 Re:MainGate Trust (SEC File Nos. 333-170422 and 811-22492) Dear Ladies and Gentlemen: Our legal opinion to MainGate MLP Fund, the sole series of MainGate Trust, was filed with Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A filed by MainGate Trust (the “Registration Statement”).We hereby consent to incorporating by reference our legal opinion into Post-Effective Amendment No.4 to the Registration Statement, and further consent to all references to us in such Post-Effective Amendment No. 4. Very truly yours, /s/ Thompson Coburn LLP
